Birns, J.
(dissenting). Defendant was convicted of robbery in the first degree and sentenced to a term of imprisonment of from 5 to 15 years. His conviction should be reversed and the indictment dismissed. The issues before us on appeal are whether the pretrial identification of defendant met constitutional standards and whether the in-court identification of defendant by Mr. Colon was from an independent source.
At about 4 a.m. on May 19, 1977, Robert Colon, Jr., the complainant, was robbed at gunpoint. He had just entered his car to travel to his place of business when a man with a gun forced him to open the door of the vehicle and four men entered. One of the men pushed Mr. Colon from the driver’s seat and seated himself there. Another of the men sat down in the front passenger seat. Mr. Colon was seated between them. *128The two remaining men sat down in the back. The man in the driver’s seat handed the gun to one of the men in the back seat, who kept pushing the weapon into Mr. Colon’s neck. As the car started to move, the man in the front passenger seat took Mr. Colon’s money and jewelry. After the vehicle traveled several blocks, it stopped. Mr. Colon was allowed to leave the car by the front passenger door. He did so and started walking past the rear of the automobile. After a few feet, Mr. Colon turned around and observed one of the men in the back seat look out the rear window and pull his hat down to his eyebrows. The car drove away, with the four men, leaving Mr. Colon behind.
In the evening of the same day, Mr. Colon’s car was involved in a high-speed chase with police. Ronald Brown, codefendant on the robbery charge in this indictment, was apprehended in immediate flight from the vehicle. Another occupant of the stolen vehicle, allegedly defendant, also fled from the automobile, but was not captured.1
On the following day, May 20, 1977, Mr. Colon was asked by the police to come to criminal court to sign a complaint in connection with the theft of the automobile. Police Officer Dugan, the arresting officer, who was in court for Brown’s arraignment, learned that two men and two women2 whom he observed sitting on the right side of the courtroom, were present on behalf of Brown. Upon meeting Mr. Colon in the vestibule, the officer pointed to the right side of the courtroom where these people were sitting in a row and asked Mr. Colon whether he could recognize anyone.
Mr. Colon testified at the Wade hearing and on the People’s direct case at trial that he met Police Officer Dugan at the entrance to the courtroom and that the officer directed Mr. Colon to look at the right side of the room to see whether he could identify anyone in the group of two males and a female seated there. Mr. Colon stated that he thereupon walked to the front of the courtroom and viewed the right side thereof for several minutes, that he returned to Officer Dugan and said he was "pretty sure” he recognized defendant as the one *129who sat behind him with the gun, that Officer Dugan suggested Mr. Colon take another look and after observing the group of people again, Mr. Colon said defendant looked "just like” the person who sat behind him with the gun to his neck. Mr. Colon further testified that as defendant and his male companion proceeded to leave the courtroom, Mr. Colon, in response to Officer Dugan’s request, stated that defendant was indeed one of the robbers. The officer then placed defendant under arrest.
Mr. Colon’s pretrial identification of defendant should have been suppressed. The procedure eliciting such identification was impermissibly suggestive and the identification unreliable (cf. Manson v Brathwaite, 432 US 98). Officer Dugan had directed Mr. Colon’s attention to the group sitting together on the right side of the courtoom. It cannot be said that this identification procedure, focusing on this small group of persons, two of whom were males, met constitutional standards (see United States v Wade, 388 US 218, 228-229; see, also, Sanchell v Parratt, 530 F2d 286, 292-293; cf. Boyd v Henderson, 555 F2d 56, 60, cert den 434 US 927). Although there were 15 to 20 people on the right side of the courtroom, the evidence does not disclose that there was any other group of two males and two females (or two males and a female) seated on the right side of the courtroom or that there were persons present on that side who bore a composite similarity to defendant in age, race and physical features so as to dissipate the suggestiveness of this showup. Additionally, Mr. Colon’s first pretrial identification of defendant was not firm. His second identification was still uncertain. His third identification, for the first time, became positive. In the totality of the circumstances, the pretrial identification by Mr. Colon does not bear the hallmark of reliability (cf. Manson v Brathwaite, supra).
Mr. Colon’s in-court identification of defendant should have been suppressed as well. During the automobile ride, Mr. Colon did not see the features of the man sitting in the back seat with the; gun — Mr. Colon was facing towards the front and did not turn around while in the car. He first looked at that man when that man peered through the rear window of the vehicle after Mr. Colon was let out. The features of the man were obscured by a hat pulled down to his eyebrows. Mr. Colon stated that his observations took about a minute or two, a time estimate that appears unrealistically long considering *130that the robbers were fleeing the scene in the automobile and Mr. Colon was running away in the opposite direction. Further, the incident occurred at about 4 a.m., and we are left to speculate as to the lighting conditions at the time.
I must conclude, therefore, that this identification was not reliable, that the People did not establish by clear and convincing evidence that Mr. Colon’s in-court identification had an independent source (see United States v Wade, supra, p 241; see, also, People v Ballott, 20 NY2d 600, 606-607). It is not unreasonable to assume that said identification stemmed from the viewing of defendant at the arraignment of Brown which I would reject.
Since the identifications by Mr. Colon should have been suppressed, there remains insufficient evidence in the record to sustain defendant’s conviction. Accordingly, the indictment should be dismissed.
Markewich, J., concurs with Lupiano, J.; Evans, J., concurs in result; Kupferman, J. P., and Birns, J., dissent in an opinion by Birns, J.
Judgment, Supreme Court, Bronx County, rendered on November 18, 1977, affirmed.

. Although the car was later dusted for fingerprints and Brown’s fingerprints found inside, defendant’s fingerprints were not found in the car.


. There is a discrepancy between Police Officer Dugan’s testimony and the testimony of Mr. Colon as to whether the group present in the courtroom for Brown’s arraignment comprised two males and two females or two males and one female, but that discrepancy is not material to the issue.